McLaughlin, J. (dissenting):
The evidence, in my opinion, does not justify a finding that ■the defendant was negligent. It was not bound to anticipate that any one would ride on the side of a car without being directed to do so.
I also think that plaintiffs’ intestate was guilty of negligence *227in getting upon the car. He was in a position of safety when the order was given to move the train. He voluntarily left that position and attempted to get onto the car while it was in motion.
I think the judgment should be affirmed.
Cjiidgment reversed and new trial ordered, with costs to appellants to abide event.